Citation Nr: 1519817	
Decision Date: 05/08/15    Archive Date: 05/19/15

DOCKET NO.  10-32 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for degenerative joint disease (DJD) and degenerative disc disease (DDD) of the lumbar spine with diffuse idiopathic skeletal hyperostosis (DISH) syndrome from February 21, 2008 to September 17, 2012.

2.  Entitlement to a rating in excess of 20 percent for DJD and DDD of the lumbar spine with DISH syndrome since September 18, 2012. 

3.  Entitlement to an initial evaluation in excess of 10 percent for degenerative arthritis of the cervical spine from June 24, 2008 to April 19, 2011, and in excess of 20 percent from April 20, 2011 to September 17, 2012. 

4.  Entitlement to an evaluation in excess of 20 percent for degenerative arthritis of the cervical spine since September 18, 2012.

5.  Entitlement to a separate rating for a neurological disability of the right lower extremity.  

6.  Entitlement to a separate rating for a neurological disability of the left lower extremity.

7.  Entitlement to a separate rating for a neurological disability associated with bladder impairment. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active military service from March 1958 to June 1962 and from March 1965 to November 1978. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which denied the increased rating claims for the Veteran's lumbar spine and cervical spine disabilities.  The Veteran appealed the denials of these claims in this decision, and the matters are now before the Board.  The Board notes that a May 2012 rating decision reevaluated the Veteran's cervical spine disability as 20 percent disabling effective April 2011.  

The Veteran was scheduled to testify via videoconference from the RO in Seattle in August 2012.  In a July 2011 letter, the RO notified the Veteran of the time and place of the hearing.  The Veteran did not report for his August 2012 Board hearing, and he has not provided an excuse or requested a postponement of the hearing.  As the Veteran has not requested that a Board Hearing be rescheduled, the hearing request is deemed withdrawn.  38 C.F.R. § 20.702 (2014).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to a rating in excess of 20 percent for the lumbar spine disability since September 18, 2012, a rating in excess of 20 percent for the cervical spine disability since September 18, 2012, and separate ratings for neurological disabilities of the right lower extremity, left lower extremity, and bladder impairment are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the period from February 21, 2008 to September 17, 2012, the Veteran's lumbar spine disability manifested with pain, limitation of motion, and muscle spasm or guarding resulting in an abnormal gait or abnormal spinal contour; however, the Veteran's thoracolumbar spine was not limited to forward flexion of 30 degrees or less, and intervertebral disc syndrome (IVDS) or ankylosis of the spine have not been shown.

2.  For the period from June 24, 2008 to September 17, 2012, the Veteran's cervical spine disability manifested with pain and limitation of motion; however, forward flexion of the cervical spine was not limited to 30 degrees or less prior to April 20, 2011, and forward flexion of the cervical spine was not limited to 15 degrees or less at any time during this appeal period.  Moreover, the combined range of motion of the cervical spine was not 170 degrees or less, and favorable or unfavorable ankylosis of the entire cervical spine has not been shown at any time during this appeal period. 


CONCLUSIONS OF LAW

1.  Entitlement to a rating in excess of 20 percent for DJD and DDD of the lumbar spine with DISH syndrome from February 21, 2008 to September 17, 2012 has not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5242 (2014).

2.  Entitlement to an initial evaluation in excess of 10 percent for degenerative arthritis of the cervical spine from June 24, 2008 to April 19, 2011, and in excess of 20 percent from April 20, 2011 to September 17, 2012, has not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DC 5242.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Ratings, Generally

The Veteran is seeking an increased rating for his service-connected lumbar and cervical spine disabilities.  

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.

Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are appropriate for an increased rating claim if the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The following discussion of evidence addresses the Veteran's level of disability from a year prior to the time the increased rating claim for his lumbar spine disability was filed in February 2008, and from the time he was granted service connection for his cervical spine disability in June 2008.  See Francisco, 7 Vet. App. 55; see also Hart, 21 Vet. App. 505.  

The present appeal involves disabilities of the musculoskeletal system.  The disabilities located in diagnostic codes 5235 through 5243 can be rated using the General Rating Formula for Diseases and Injuries of the Spine (General Formula) or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  The General Formula specifies that the criteria and ratings apply with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area affected by residuals of the injury or disease.  38 C.F.R. § 4.71a.  

The General Formula provides that an evaluation of 10 percent rating is warranted for: forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding or localized tenderness not resulting in an abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height.  Id.  

A 20 percent rating is warranted for: forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.

A 30 percent rating is warranted for: forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  Id.

A 40 percent rating is warranted for: forward flexion of the thoracolumbar spine at 30 degrees or less; or, favorable ankyloses of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  For VA compensation purposes, ankylosis is defined as a condition in which all or part of the spine is fixed in flexion or extension.  38 C.F.R. § 4.71a at Note (5).  Any associated objective neurologic abnormalities, including, but not limited to bowel or bladder impairment, are to be evaluated separately, under an appropriate diagnostic code.  Id. at Note (1).

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion for the thoracolumbar spine is 240 degrees.  Id. at Note (2). 

Moreover, the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides that an evaluation of 10 percent is warranted with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent rating is warranted for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent rating is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  

In determining the appropriate rating for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  Under 38 C.F.R. § 4.40, functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  The factors involved in evaluating and rating disabilities of the joints include increased or limited motion, weakness, fatigability, incoordination, painful movement, swelling, deformity, or disuse atrophy.  38 C.F.R. § 4.45.

Painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  Deluca v. Brown, 8 Vet. App. 202, 207-08 (1995).

The Veteran currently has separate 20 percent disability ratings under DC 5242 for his lumbar and cervical spine disabilities.  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992). 

The Board deems the General Formula to be the most appropriate diagnostic code for the lumbar and cervical spine disabilities primarily because this diagnostic code pertains specifically to the diagnosed disabilities in the Veteran's case (DDD, DJD, and degenerative arthritis), and because the record does not contain evidence indicating the presence of IVDS.  Thus, the evidence of record does not suggest that another diagnostic code would be more appropriate for these disabilities, and the Veteran has not requested that another diagnostic code be used.  However, the Board shall address the applicability of additional diagnostic codes for the Veteran's neurologic symptoms below.  Accordingly, the Board concludes that the Veteran is appropriately rated under the General Formula.

Lumbar Spine Disability

In a March 2007 VA primary care progress note, the Veteran's active problems list included a notation of thoracic spine pain with probably syndesmophytes in the lumbar segments, but no presence of sacroiliitis after a review of a bone or a computerized tomography (CT) scan performed in 2003.  Likewise, a May 2007 VA rheumatology outpatient note showed that the Veteran had spinal arthritis complaints and the doctor discussed the possible presence of sacroiliitis after reviewing a CT scan.  

In May 2008, the Veteran was afforded a VA examination for his lumbar spine disability during which the Veteran endorsed symptoms of stiffness, weakness, bladder complaints, bowel complaints, dizziness, erectile dysfunction, tripping due to the spine disability, pain, use of assistive devices, and imbalance when turning his body.  The examiner noted that the Veteran's posture was abnormal, including a straightened cervical spine with thoracic lordosis.  Moreover, the Veteran's gait was abnormal due to stiffness with decreased hip movement, a limp on the right hip and a decreased arm swing.  The examiner noted that the Veteran required a cane when ambulating, and when rising after sitting or standing for long periods of time.  

Upon physical examination, the Veteran's symptoms included radiating pain on movement down to the right calf and bilateral hamstring areas, positive straight leg raising tests for both legs, and muscle spasms were present; however, no tenderness or ankylosis of the lumbar spine was found.  The range of motion testing revealed forward flexion of 52 degrees, extension of 26 degrees, right lateral flexion of 9 degrees, left lateral flexion of 17 degrees, right rotation of 23 degrees, and left rotation of 38 degrees.  Moreover, the Veteran's rectal examination findings were normal, and his neurologic examination of the upper and lower extremities revealed motor function within normal limits.  While the Veteran's genital examination was abnormal, these symptoms were attributed to factors unrelated to his spinal disability.

The examiner concluded that the Veteran's positive straight leg tests were not measurements of IVDS nerve compression, but of pain from limited range of flexion of the spine from DISH syndrome.  Moreover, the Veteran's upper extremities' deep tendon reflex jerks of 1+ were clinically insignificant because they were within the normal range.  The examiner diagnosed the Veteran with DJD and DDD of the lumbar spine with DISH syndrome because of the Veteran's subjective back pain with history of DISH syndrome and objective findings of an abnormal spinal curvature, stiff gait with antalgia, and limited ranges of motion of the spine.  The examiner commented that the effect of this disability on the Veteran's occupation and daily activities were that he was unable to bend the spine enough to reach objects, carry heavy objects, or walk well given pain, muscle tightness, and imbalance. 

In October 2008, the Veteran submitted an article discussing DISH syndrome from the Internet; however, this article discussed the syndrome in general terms and did not relate any symptoms specifically to the Veteran.

In November 2008, the Veteran was afforded another VA examination for his lumbar spine disability during which the Veteran again endorsed symptoms of stiffness, pain in the lower back which radiated to the right leg, and use of medication for pain relief; however, the Veteran reported that he did not have numbness, loss of bladder or bowel control, and incapacitating episodes.  The examiner noted that the Veteran's posture and gain were within normal limits, and that he did not require any assistive device for ambulation.

Upon examination, there was no evidence of radiating pain on movement, muscle spasm, tenderness, or ankylosis of the lumbar spine.  Likewise, the Veteran's straight leg raises for both legs were negative.  Range of motion testing revealed forward flexion of 63 degrees with pain occurring at 40 degrees, extension of 22 degrees with pain occurring at 10 degrees, right lateral extension of 30 degrees with no pain on motion noted, left lateral extension of 30 degrees with no pain on motion noted, right rotation of 30 degrees with pain occurring at 30 degrees, and left rotation of 30 degrees with pain occurring at 30 degrees.  The examiner noted that there was no additional limitation due to pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  Furthermore, there was symmetry of spinal motion with normal curves of the spine, and no signs of IVDS with chronic and permanent nerve root involvement. 

The Veteran's neurological examination revealed motor function within normal limits for the lower extremities.  This examiner also diagnosed the Veteran with DJD and DDD of the lumbar spine with DISH syndrome and he noted that the Veteran had continued pain with loss of motion.  Lastly, the examiner remarked that the Veteran did not work, and that the effect of this disability on his daily activity is that he could not do much of anything. 

A May 2009 letter from a private chiropractor provided a history of the Veteran's treatment for his lumbar and cervical spine symptoms, including pain in these areas and a history of falls associated with these symptoms.  The chiropractor reported detecting intersegmental joint dysfunction in the cervical, thoracic, and lower back areas during his treatment of the Veteran.  A March 2010 VA rheumatology outpatient note showed that the Veteran complained of pain in his thoracic spine, and the doctor noted that x-ray data suggested spondyloarthrophy.

In his August 2010 Substantive Appeal (VA Form 9), the Veteran disagreed with the VA examiners' determinations that the thoracic and lumbar portions of the spine be treated as one segment for purposes of rating his lumbar spinal disability.  However, the Board notes that for VA disability rating purposes, these two segments of the spine are considered together in determining a proper rating.  Specifically, the General Formula rates disabilities of the spine through symptoms associated with the cervical and thoracolumbar spine, as well as the entire spine.  See 38 C.F.R. § 4.71a.  

In August 2011, the Veteran underwent a steroid injection into his lumbar spine at a private facility, and a diagnostic arthrography was performed which revealed that the L4-L5 facet showed marked degeneration.  A private treatment record from the same month showed the Veteran's complaints of back pain.  Upon physical examination, the Veteran's lumbosacral area had limited range of motion in all planes, mild to moderate guarding, and rigidity and spasms were noted; however, his gait was normal and was without obvious limp or encumbrance.  Straight leg raise tests were provocative of back pain, and his reflexes in the patellae and the Achilles were normal. 

A May 2012 magnetic resonance imaging (MRI) scan of the Veteran's lumbar spine showed no lumbar malalignment, evidence of acute lumbar fracture, or a suspicious osseous lesion; however, the scan showed conus terminates, a signal hemangioma, clumping of the nerve roots in the thecal sac and perhaps other higher lumbar levels, and peripheralization of the nerve roots at the L5.  The medical professional determined that these findings were compatible with sequela of arachnoiditis.  Likewise, a July 2012 private x-ray showed moderate degenerative lumbar spondylosis.  During the same month, the Veteran had laminectomies and foraminotomies performed on the L2, L3, L4, and L5 areas of his lumbar spine. 

A June 2012 private follow-up note recorded the Veteran using a cane and with a slow, antalgic gait.  His motor strength of both lower extremities was a four out of five.  The private physician's assistant noted the findings of an MRI and an electromyographic (EMG) test which showed disc bulges, bilateral peripheral neuropathy, and bilateral radiculopathy.  Likewise, a September 2012 private treatment record showed that the impressions for the Veteran's spinal symptoms were spinal stenosis, DDD and radiculopathy of the lumbar spine, and radiculitis of the cervical spine.  

Initially, under the General Formula, the record fails to show either ankylosis or a fractured spine.  Moreover, the evidence does not show forward flexion of the lumbar spine of 30 degrees or less during the entire time period from February 21, 2008 to September 17, 2012. 

Next, the evidence of record does not show that he was diagnosed with IVDS.  In fact, the May 2008 VA examiner specifically addressed whether the Veteran's symptoms were associated with IVDS, and he concluded that his positive straight leg tests were symptoms of his DISH syndrome.  Thus, DC 5242's Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes is inapplicable in this case. 

After a full review of the evidence, the Board finds that the Veteran's lumbar disability does not warrant a rating in excess of 20 percent under DC 5242 during the entire time period from February 21, 2008 to September 17, 2012.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7. 

In reaching this conclusion, the Board has considered whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See Deluca, 8 Vet. App. At 202.  However, even though there is evidence of reduced forward flexion, even after considering the effects of pain and functional loss, it is not limited to 30 degrees or less.  

The Board acknowledges the many medical treatment records in the Veteran's claims file detailing symptoms of his lumbar spine disability; however, it concludes that the most probative evidence for rating the Veteran's lumbar disability under DC 5242 are the instances where range of motion testing was performed, namely the May 2008 and November 2008 VA examinations.  Furthermore, on several occasions, the Veteran's treatment records have showcased the presence of muscle spasms or guarding which has resulted in an abnormal gait or spinal contour.

Therefore, the Board finds that the Veteran's lumbar disability continues to warrant a 20 percent rating under DC 5242 for the time period from February 21, 2008 to September 17, 2012.  See 38 C.F.R. § 4.71a. 



Cervical Spine Disability

Initially, the Board notes that the Veteran was granted service connection for his cervical spine disability and assigned an initial evaluation of 10 percent disabling effective June 24, 2008.  In a May 2012 rating decision, the RO reevaluated this disability as 20 percent disabling effective April 20, 2011 because the evidence indicated that the Veteran's forward flexion of the spine was limited to 30 degrees. 

In a June 2008 VA primary care note, the Veteran complained of neck pain, and a CT scan of the cervical spine from the same month showed mild multilevel disc degeneration with minimal anterior osteophyte formation, except at the C6-C7 where there was a quite large anterior osteophyte formation.  Moreover, this scan also showed significant atherosclerotic calcification of the bilateral vertebral artery and minimal sclerosis of the left mastoid air cells; however, there was no evidence of fracture.  

A July 2008 private MRI scan of the cervical spine revealed minimal cervical spondylosis at C4-C5 and C5-C6, which was most severe at C5-C6 where there was mild central canal narrowing without spinal cord compression.  Furthermore, there was mild bilateral foraminal narrowing at C4-C5 with the left being greater than the right, and the Veteran had a prominent arachnoid granulation within the left paramedian occipital calvarium.  

In August 2008, the Veteran complained to a private physician of arthritis, headaches, and occipital pain with symptoms aggravated by bending down but alleviated with sitting.  After a physical examination, the doctor noted that all of the Veteran's muscle strength testing revealed five out five results, his gait was normal, and his assessment was right occipital headache, left suboccipital prominent granulation, and cervical spondylosis.  

In a similar note from October 2008, the Veteran again complained of headaches, dizziness, and neck pain.  After performing cranial nerve and muscle testing, the doctor assessed the Veteran's cervical spine with facet disease and pain, uncovertebral join disease, DDD, mild neuroforaminal stenosis, and spondylosis.   

Private treatment records revealed that he received nerve blockers in October 2008 and December 2008, as well as a nerve block and radiofrequency ablation in August 2009, for his cervical spine symptoms.  

In November 2008, the Veteran was afforded a VA examination in connection with his service connection claim for the cervical spine disability.  During this examination, the Veteran reported symptoms of stiffness, occipital pain, and inability to move the neck very well; however, this disability did not result in any incapacitation.  Upon examination, the Veteran's cervical spine did not exhibit evidence of radiating pain on movement, muscle spasm, tenderness, or ankylosis.  Range of motion testing revealed forward flexion of 36 degrees with pain at 36 degrees, extension of 36 degrees with pain at 36 degrees, right lateral flexion of 30 degrees with pain at 30 degrees, left lateral flexion of 20 degrees with pain at 20 degrees, right rotation of 30 degrees with pain at 30 degrees, and left rotation of 30 degrees with pain at 30 degrees.  

The examiner noted that the spine revealed a normal head position with symmetry, and normal curves of the spine.  Moreover, there were no signs of cervical IVDS with chronic and permanent nerve root involvement.  After noting the findings from the Veteran's July 2008 MRI scan, the examiner diagnosed the Veteran with degenerative arthritis of the cervical spine due to neck pain, limited range of motion with pain, and results of the MRI.  

A May 2009 letter from a private chiropractor provided a history of the Veteran's treatment for his lumbar and cervical spine symptoms, including pain in these areas and falls, and the chiropractor reported detecting intersegmental joint dysfunction in the cervical, thoracic, and lower back areas.  

A July 2009 private pain management note showed the Veteran's range of motion testing results of his cervical spine.  He had forward flexion of 60 degrees, extension of 30 degrees, and bilateral bending of 30 degrees.  The doctor noted that there was no evidence of spams and that the neck exhibited normal range of motion; however, there was evidence of tenderness.  Moreover, his upper extremities showed normal muscle tone and no atrophy.   

In an April 2011 statement, the Veteran contended that his headaches were due to his cervical spine disability.  The Veteran saw a private physician during the same month with complaints of neck and arm pain.  Moreover, the Veteran reported urinary incontinence and arthritis symptoms.  A physical examination revealed that his gait, reflexes, and range of motion were normal, but there was no evidence of spasms; however, range of motion of the cervical spine showed forward flexion of 30 degrees, extension of 45 degrees, and bilateral rotation of 50 degrees.  Based upon these range of motion results, specifically the forward flexion limitation to 30 degrees, the RO increased the Veteran's cervical spine disability rating to 20 percent disabling.  

In August 2011, the Veteran complained of back pain to a private medical professional.  Upon examination, the Veteran was noted as having normal spinal contour and range of motion without pain or evidence of instability.  Moreover, he did not exhibit guarding, rigidity, or spasms, and his upper extremities had normal strength, sensation, reflexes, and range of motion without pain.

A September 2011 private MRI of the cervical spine revealed multilevel DDD, which was most severe at C5-C6, bilateral uncovertebral hypertrophy and facet osteoarthropathy, and multilevel bilateral neural foraminal stenosis, which was moderate to severe; however the scan revealed no central canal stenosis or cervical spine fracture.  A September 2012 private treatment record showed that the Veteran's cervical spine had radiculitis. 

In light of the evidence above, the Board finds that the Veteran's cervical spine disability does not warrant a rating in excess of 10 percent from June 24, 2008 to April 19, 2011, and in excess of 20 percent from April 20, 2011 to September 17, 2012, under DC 5242.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3, 4.7.  Specifically, under the General Formula, the record fails to show either ankylosis or a fractured spine during these time periods.  Next, the evidence of record does not show that he was diagnosed with IVDS at any period in time, and thus, DC 5242's Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes is inapplicable for the cervical spine disability symptoms.  

The Board acknowledges the many medical treatment records in the Veteran's claims file detailing symptoms of his cervical spine disability; however, it concludes that the most probative evidence for rating his cervical spine symptoms under DC 5242 are the instances where range of motion testing was performed and instances that recorded the presence, or lack of symptoms, of muscle spasms or guarding which have resulted in an abnormal gait or spinal contour.

In regards to the time period from June 24, 2008 to April 19, 2011, the Board notes that the evidence does not show that forward flexion of his cervical spine was 30 degrees or less, or that the combined range of motion of his cervical spine was 170 degrees or less during this time period.  Furthermore, while there is evidence of muscle spasm or guarding leading to an abnormal gait during this time period, those symptoms have been associated with the Veteran's lumbar spine disability, and evaluation of those symptoms with the cervical spine disability would amount to pyramiding.  See 38 C.F.R. § 4.14; see also Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) (the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition).  Thus, a rating in excess of 10 percent for the time period from June 24, 2008 to April 19, 2011 is not warranted. 

In regards to the time period from April 20, 2011 to September 17, 2012, the Board notes that the record does not show forward flexion limitation of the cervical spine of 15 degrees or less, or evidence of any type of ankylosis or spinal fracture.  Thus, a rating in excess of 20 percent from April 20, 2011 to September 17, 2012 is not warranted under DC 5242.

Accordingly, the Board concludes that the Veteran's lumbar disability has been 20 percent disabling, and no more, throughout the entire staged rating period from February 21, 2008 to September 17, 2012.  Likewise, the Veteran's cervical spine disability has been 10 percent disabling, and no more, from June 24, 2008 to April 19, 2011, and 20 percent disabling, and no more, from April 20, 2011 to September 17, 2012 under DC 5242.  

Extraschedular Considerations

The Board has also considered whether referral for one or more extraschedular ratings is warranted.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Id. at 115.

Here, the schedular rating criteria used to rate the Veteran's service-connected disabilities above reasonably describe and assess the Veteran's disability level and symptomatology.  The criteria rate his lumbar and cervical spine disabilities on the basis of limitation of motion, to include as due to pain, weakness, stiffness, gait, and guarding; thus, the demonstrated manifestations - namely limitation of motion, stiffness, and abnormal gait, as well as loss of motion due to pain- are contemplated by the provisions of the rating schedule and the VA examiners specifically addressed the DeLuca factors during the examinations and the impact the Veteran's symptoms have on his employment.  Thus, the Board finds that the schedular rating criteria are adequate to rate the Veteran's neurological disabilities of his lower extremities. 

As the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate.  For these reasons, the Board finds that the schedular rating criteria are adequate to rate the Veteran's lumbar and cervical spine disabilities, and referral for consideration of an extra-schedular evaluation is not warranted.  

The Board has also considered whether an inferred claim for a total disability based upon individual unemployability (TDIU) has been raised under Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board acknowledges the May 2008 and November 2008 VA examiners' remarks regarding the effects of the Veteran's lumbar spine disability on his daily activities and occupation; however, the Veteran has not contended, and the record as a whole has not indicated, that the Veteran is unable to maintain substantial employment due solely to his service-connected disabilities.  Thus, the Board finds that Rice is inapplicable in this case.

Therefore, as the preponderance of the evidence is against a rating in excess of 20 percent for DJD and DDD of the lumbar spine with DISH syndrome from February 21, 2008 to September 17, 2012, the benefit of the doubt doctrine does not apply, and the Veteran's claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Moreover, as the preponderance of the evidence is against an initial rating in excess of 10 percent for degenerative arthritis of the cervical spine from June 24, 2008 to April 19, 2011, and in excess of 20 percent from April 20, 2011 to September 17, 2012, the benefit of the doubt doctrine does not apply, and the Veteran's claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  A notice letter was sent to the Veteran in April 2008, prior to the initial adjudication of the increased rating claim for the lumbar spine disability.  Moreover, a notice letter was sent to the Veteran in September 2008, prior to the initial adjudication of the service connection claim for the cervical spine disability.  Notices sent to the Veteran included descriptions of what information and evidence must be submitted to substantiate the claims, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Moreover, as it pertains to the claim for a higher initial rating, where, as here, service connection has been granted for the cervical spine disability and the initial compensable rating has been assigned, the claim of entitlement to service connection has been more than substantiated, as it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required, since the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  

VA also has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").  

The Board finds that VA has satisfied its duty to assist by acquiring service treatment and personnel records, and records of VA and private treatment.  The duty to assist was further satisfied by VA examinations in May 2008, and two examinations in November 2008, during which examiners conducted examinations of the Veteran, took down the Veteran's history, laid factual foundations for the conclusions reached, and reached conclusions and offered opinions based on the Veteran's history and examinations that are consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations or opinions has been met.  38 C.F.R. § 3.159(c)(4); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).  

Based on the foregoing, VA has fully met its duties to notify and assist the claimant with the development of the claims and no further notice or assistance is required.


ORDER

Entitlement to a rating in excess of 20 percent for DJD and DDD of the lumbar spine with DISH syndrome from February 21, 2008 to September 17, 2012 is denied. 

Entitlement to an initial evaluation in excess of 10 percent for degenerative arthritis of the cervical spine from June 24, 2008 to April 19, 2011, and in excess of 20 percent from April 20, 2011 to September 17, 2012, is denied. 


REMAND

The issues of entitlement to a rating in excess of 20 percent for the lumbar spine disability since September 18, 2012, a rating in excess of 20 percent for the cervical spine disability since September 18, 2012, and separate ratings for neurological disabilities of the right lower extremity, left lower extremity, and bladder impairment must be remanded for additional evidentiary development.

Regarding the issue of entitlement to a rating in excess of 20 percent for the lumbar spine disability since September 18, 2012, the Board notes that the Veteran underwent laminectomies and foraminotomies on his L2, L3, L4, and L5 areas of his lumbar spine on July 10, 2012 at a private facility.  Apart from a September 17, 2012 private treatment record, the claims file does not contain any additional evidence since this surgical procedure that would shed light on the present level of disability for the Veteran's lumbar spine.  See Francisco, 7 Vet. App. at 58.  Thus, the matter must be remanded to request and associate any outstanding private and VA medical records with the Veteran's claims file.

Likewise, this September 17, 2012 private treatment record is the latest evidence regarding the level of disability for the Veteran's cervical spine disability in the claims file.  Because the Board does not have sufficient information to rate the present level of disability of the Veteran's cervical spine, the issue of entitlement to a rating in excess of 20 percent for the Veteran's degenerative arthritis of the cervical spine since September 18, 2012 must be remanded to request and associate any outstanding private and VA medical treatment records for this disability.  

Regarding the Veteran's neurological disabilities associated with the Veteran's lumbar spine disability, the General Formula indicates that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, must be evaluated separately, under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, DC's 5235-5243 at Note (1).  The Board notes that there are no objective findings of bowel impairment noted in medical treatment records, aside from the symptoms associated with the Veteran's Crohn's disease or inflammatory bowel disease, which have been addressed separately by the RO, and are not on appeal.  However, the Board notes that in several medical records which recorded treatment and examination of the Veteran's lumbar spine disability, including a May 2008 VA examination, an August 2008 private new patient consultation, a September 2009 private pain management note, and an October 2008 private pain management consultation, the Veteran had alleged bladder impairment, including problems with incontinence. Unfortunately, the record does not contain evidence evaluating the severity of the Veteran's bladder impairment symptoms, if any are currently present.  Thus, this matter must be remanded for an adequate VA examination.  

Moreover, the record contains lay and medical evidence of neurological abnormalities associated with the Veteran's lower extremities.  Specifically, the Veteran underwent a private nerve conduction study of his lower extremities in June 2012 during which the Veteran relayed symptoms of tingling of the feet and lower legs, and some radiation to the buttock, but he otherwise did not have significant sciatic complaints.  Knee reflexes showed traces, but ankle jerks were absent with no Babinski sign or increased tone or clonus.  He exhibited signs of guarding during thoracolumbar motion, he required help to arise supine to sit, and he transitioned only slowly from one position to the next.  He had sensation with distal hypoesthesia of the feet and diminished perception of joint protection except after gross motion.  The manual muscle tests revealed variable ratchety components, but four out of five strength and no foot drop was apparent.  The Veteran's gait was antalgic with a diminished stride and only small steps, and thus, he exhibited little heel strike and push off.

After performing the nerve conduction study, the Veteran was diagnosed with at least a moderate generalized lower extremity motor and sensory axonal peripheral neuropathy.  Moreover, his diagnosis included chronic, intermixed with subacute bilateral L5, radiculopathy with very mild, chronic L3-L4 radicular changes and possibly S1 changes versus distal abnormalities secondary to the underlying peripheral neuropathy.  The Board notes that after this study, the Veteran carried diagnoses of cervical radiculitis and lumbar radiculopathy.  

While the findings and diagnoses from this private nerve conduction study are probative, they are not sufficient to rate the Veteran's neurologic abnormalities of the lower extremities.  Specifically, the Board is unable to discern from this study which nerves are affected and lead to the Veteran's peripheral neuropathy and lumbar radiculopathy.  Moreover, the June 2012 private nerve conduction study does not differentiate between symptoms associated with the Veteran's service-connected disabilities and non-service connected disorders, specifically, it does not assign separate causes and symptoms for the Veteran's peripheral neuropathy and lumbar radiculopathy.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Thus, the issues of entitlement to a separate rating for neurological disabilities of the right lower extremity and left lower extremity must be remanded for an adequate VA examination.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Make reasonable attempts to obtain any updated private and VA treatment records after September 2012 regarding the Veteran's lumbar and cervical spine disabilities and associate all records received with the paper claims file or electronic claims file; also document any negative responses received.

2.  Following the above developments, take any additional development deemed necessary, including appropriate examination(s) to evaluate the Veteran's service-connected lumbar and cervical spine disabilities.

 3.  Request and schedule the Veteran for a VA examination to determine neurological abnormalities affecting the lower extremities and/or bladder due to his service-connected lumbar spine disability with an appropriate examiner.  After reviewing the entire claims file, the examiner should provide a proper examination, including a nerve conduction study, if warranted, to determine which nerves are associated with the Veteran's neurological disabilities stemming from his lumbar spine disability.  If possible, the examiner should offer an opinion as to which neurological symptoms of the lower extremities and/or bladder dysfunction are associated with the Veteran's service-connected disabilities and which symptoms are associated with any nonservice-connected disorders, if any are present.  Specifically, the examiner should attempt to separate out the causes and symptoms of the Veteran's peripheral neuropathy from his lumbar radiculopathy, if possible.  The examiner should provide a detailed rationale for all opinions and conclusions expressed.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of causation as it is to find against it.

4.  After completing the previous developments, readjudicate the claims of entitlement to a rating in excess of 20 percent for the lumbar spine disability since September 18, 2012, a rating in excess of 20 percent for the cervical spine disability since September 18, 2012, and separate ratings for neurological disabilities of the right lower extremity, left lower extremity, and bladder impairment.  If any benefit sought on appeal remains denied, a supplemental statement of the case should be furnished to the Veteran and his representative, and they should be afforded a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


